Title: To James Madison from Hubbard Taylor, 14 November 1796
From: Taylor, Hubbard
To: Madison, James


Dear Sir
Frankfort 14th. Novr. 1796
As this will be handed you by Mr. Brown it will be unnec[e]ssary for me to give you any information respecting what is going forward in this Legislature of this State.
I acknowledged the rect. of the 40 Dollars by Mr. Brown and gave amt. into the hands of his brother and have informed him thereof. I am collecting the Meterials for our Claims against Mays And will take such steps as may be really necessary to secure our right.
Should any thing turn up in the course of the session that may be necessa[r]y for your information respecting your interest I will communicate it. With sentiments of regard & esteem I am Dr Sir Yr Affe Hble
H. Taylor
